Hanrahan, J.
A writ, summons and complaint dated March 6, 1972, recited a return day of the third Tuesday of May, 1972. Process was served on the defendant on March 17, 1972, and returned to the court on March 20, 1972. The defendant’s appearance was filed on May 11, 1972, together with a *520motion to erase the complaint from the docket because it was returnable more than two months from the date of process.
•Section 52-46 of the G-eneral Statutes requires that service of process returnable to the Court of Common Pleas shall be made at least twelve days, inclusive, before the return day. Section 52-48 provides that process in civil actions, if brought to the Court of Common Pleas, may be made returnable on any Tuesday in any month and all process shall be made returnable not later than two months after the date of such process.
The court concludes that the writ was duly served and returned to the court within the time set out in the statutes and therefore jurisdiction over the person of the defendant was secured by the court. The insertion in the writ of a return date more than two months after the date of the process might be abatable in a proper case. But here the defendant by its general appearance submitted to the jurisdiction of the court and thereby waived its right to object. See Pierino v. Miner, 20 Conn. Sup. 160, and Algonquin Gas Transmission Co. v. Becker, 25 Conn. Sup. 448.
Whereupon the court denies the motion to erase, grants the motion to amend and overrules the objection to the amendment.